Carter, J.,
dissenting.
It is quite apparent that the questions appearing in the application for insurance and the false answers thereto are material to the risk. They call for statements of fact that could have been definitely answered. They are of such a nature that a false answer implies fraud and constitutes the answers as warranties as distinguished from representations. If true answers had been shown on the application, the insurance would not haVe been written. The false answers are such that if made by the insured they render the policies void.
At the time the policies were taken out by the insured, he was 21 years of age. He had attended school until he had completed one year in high school. He testified on the stand he knew that insurance policies were issued in part on the statements made by the insured as to the previous good health of the applicant. He vigorously denied in his examination in chief that he knew he was afflicted with tuberculosis of the testicles on the occasions he made application for and was examined for the insurance. In his rebuttal testimony, he finally admitted that he knew this fact many months before. He testified that he did not make the answers that show in the application, that they were written in without his knowledge and that he signed the statement without reading or examining the same. The agent who took the application testified that each question was asked and the answer correctly inserted in the application. The medical examiner stated that he asked each question of the insur'ed and that the answer was correctly inserted in the medical report. The insured denies this. There are answers contained in the application, the truth of which is not *880disputed, the information for the making of which the insured must have provided. Other physicians testified that they informed the insured of his tubercular condition before the date of the application. The application was short and could have been examined in a very few minutes to determine its correctness. Although the insured knew this information was to be used as a basis for the issuance of the policies, he says he paid no attention to the contents of the application before he signed it. It is a needless waste of space to repeat all of the evidence which to my mind clearly indicates an intent to defraud the insurance company. The majority opinion is based on the theory that the evidence is conflicting, the jury properly instructed, and the verdict of the jury therefore final.
In my opinion, the verdict of the jury is so clearly against the weight of the evidence that it should be set aside. That the insured intended from the very beginning to conceal material facts in order to obtain this insurance is to me very apparent from the record. Only one conclusion can reasonably be reached from this evidence, and that is a verdict for the defendant. The trial court should have directed a verdict for the defendant at the close of all the evidence.
To permit one interested witness to come into court and successfully dispute several reputable witnesses and the facts contained above his own signature will certainly open the door to many frauds of like nature in the future. No new principles of law need be invoked to warrant a reversal of this case. It has always been the law of this state that where a verdict is against the clear weight of evidence, so that it cannot be sustained on any principle of right and justice, it becomes the duty of the court to set it aside. It then becomes a matter of law for the court, and not a matter for the jury to consider along with possible sympathy, speculation or prejudice as appears to have been the case in the suit at bar. But for the opinion of the majority of the court, I would not *881hesitate to say that any reasonable person would conclude, after reading the record, that the judgment of the trial court was clearly against the great weight of the evidence.